Petition of Henry Goldstein, doing business as Hudson Bay Fur Company, for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in Goldstein v. Harris, 130 So. 313.
We concur in the result announced on the principle stated in the opinion of the Court of Appeals, that the specific moneys were obtained from the insurance company, and ex aequo et bono belonged to plaintiff; hence the right of recovery.
Writ denied.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.